Citation Nr: 1403361	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for chronic pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 (bilateral hearing loss) and April 2012 (chronic pneumonia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. The undersigned Veterans Law Judge fully explained issues material to the claim and suggested the Veteran submit evidence possibly overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

A. Bilateral hearing loss.

The Veteran asserts that during his active service he was hospitalized and diagnosed with bacterial pneumonia and that in the 1970's two general practitioners told him that his hearing loss "could be caused by the pneumonia [he] had." See December 2010 Statement. Consequently, the decision on the claim for service connection for chronic pneumonia (for which the Board has identified a notice of disagreement (NOD) as outlined below) could have a significant impact on his claim for service connection for bilateral hearing loss. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Further, while VA provided an examination and obtained an opinion in March 2011, it is inadequate, as the examiner ignored prior pertinent medical evidence; ignored lay testimony; and did not consider all raised theories of entitlement. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 120 (2007).  

The VA medical opinion ignored prior pertinent medical evidence regarding the Veteran's 1962 in-service audiogram because it did not address the need to convert the Veteran's April 1962 periodic examination audiogram results from ASA to ISO (ANSI) values. Prior to November 1967, audiometric test results were reported in standards set forth by the ASA, but since November 1, 1967, those standards have been set by the ISO-ANSI. After conversion to ISO units, the audiogram appears to show that, though he did not have hearing loss for VA purposes as defined in 38 C.F.R. § 3.385 (2013), the Veteran did have some hearing impairment, as he had decibel level thresholds of 30 in his right ear and 25 in his left ear at 500 Hertz. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels and anything above 20 decibels indicates some degree of hearing loss). This failure is relevant because the audiogram was taken four months prior to the Veteran's separation from service and the opinion is based largely on the finding that his hearing was normal upon separation from service.

The opinion ignored relevant lay testimony because it did not address the Veteran's wife's testimony that she first noticed his hearing issues in 1964, two years after his separation from service. See November 2010 Spouse's Statement; See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness). 

Finally, the opinion did not consider all raised theories of entitlement because it did not opine regarding whether the Veteran's bilateral hearing loss is etiologically related to his in-service hospitalization for bronchitis, "organism undetermined" or to the Veteran's claimed pneumonia.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a) (2013).  

In addition, the Board notes that the record contains conflicting information regarding the Veteran's occupational noise exposure following his separation from service. See April 2009 VA Audiology Consultation; Medical History, March 2011 VA Examination Report; Transcript of Record at 7.

B. Chronic pneumonia.

The Veteran submitted a timely notice of disagreement (NOD) in June 2012. He submitted service treatment records (STRs) showing an in-service hospitalization and a diagnosis of bronchitis, "organism undetermined," and a letter wherein he asserts that he was told that he had pneumonia in service. In the letter, he also states that he was later hospitalized for pneumonia three times and that a doctor in Kingsport, Tennessee told him "what [he] had in Germany could have been the beginning of [his] hearing loss."

VA did not send the Veteran a Statement of the Case (SOC) regarding his claim for entitlement to service connection for chronic pneumonia.

Since the NOD placed the claim in appellate status and VA did not send the Veteran an SOC, the Board lacks jurisdiction over the claim. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Given these circumstances, the agency of original jurisdiction (AOJ) should issue the Veteran an SOC regarding his claim for entitlement to service connection for chronic pneumonia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. Provide the Veteran with an SOC on the issue of entitlement to service connection for chronic pneumonia. Inform the Veteran of what is required to perfect the appeal. If the Veteran then perfects an appeal, return this issue to the Board.

2. Then, obtain any outstanding treatment records, including records from the VAMC in Mountain Home, Tennessee dated since January 2011.

3. Then, obtain an addendum opinion from the March 2011 VA audiologist-or, if unavailable, from another state-licensed audiologist-to determine the nature and etiology of the Veteran's bilateral hearing loss. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file and perform all indicated studies. 

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service, to include his in-service hospitalization for acute bronchitis, or was manifest to a compensable degree within one year of service discharge. The examiner should convert the April 1962 (shown to be in ASA units) audiogram from ASA to ISO-ANSI standards prior to providing any opinion; and is reminded that pursuant to Hensley, supra, the threshold for normal hearing is between 0 and 20 decibels and anything above 20 decibels indicates some degree of hearing loss.   Please also note the Veteran's clarification at his October 2013 personal hearing regarding the nature of his occupational noise exposure following his separation from service.

If service connection is established for chronic pneumonia, then the examiner should also provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is proximately due to chronic pneumonia; and

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is aggravated (chronically worsened) by chronic pneumonia.

The opinion must consider all pertinent medical history, including the Veteran's STRs, VA treatment records, lay testimony regarding symptoms since service, and the Veteran's October 2013 hearing testimony. Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Then, the RO or AMC should readjudicate the claim for service connection for bilateral hearing loss, including on the basis of secondary service connection if in order. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


